Citation Nr: 1747648	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-29 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic low back disorder with myositis.

2.  Entitlement to a disability rating higher than 10 percent for service-connected chronic sinusitis.  


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1972 to December 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The February 2015 rating decision assigned a 10 percent evaluation for the Veteran's chronic sinusitis, effective September 2008, the date the claim was received.  

A Notice of Disagreement (NOD) was filed in May 2009.  A Statement of the Case (SOC) was issued in May 2010.  A substantive appeal (VA Form-9) was filed in July 2010.  In a letter dated August 2016, the Board certified the Veteran's NOD and allowed the Veteran 90 days to submit additional evidence.  The Veteran timely submitted medical evidence in September 2016.  Another letter, dated in May 2017, was sent to the Veteran advising him that the Board formally placed his appeal on the docket, allowing the Veteran another 90 days from the date of the letter or until the Board issued a decision to submit additional evidence.  The Veteran timely submitted additional medical evidence in July 2017. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is now before the Board for further action.

The issue of entitlement to service connection for a chronic low back disorder with myositis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows the Veteran's chronic sinusitis is manifested by no more than three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for service-connected chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.97, Diagnostic Code (DC) 6512.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the December 2008 rating decision, via letters dated in October 2008 and November 2008, VA provided the Veteran with adequate notice to substantiate his claim.  

Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file.  The Veteran has not asserted that there are additional records to obtain.  As such, the Board will proceed to the merits of the appeal.

Increased Disability Rating 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2016) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Analysis: Sinusitis

The Veteran's service-connected sinusitis has been rated as chronic frontal sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6512.  Under these criteria, a 10 percent disability rating is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent disability rating is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent disability rating is assigned with evidence of the following:  radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

A Note to Diagnostic Code 6512 provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.
In a May 1973 report, an examiner, D.P., stated that he had been treating the Veteran for sinus complaints since July 1971, a year before the Veteran entered service, and last saw him in January 1973.  He reported that the Veteran was diagnosed with allergic sinusitis, at which time he was treated for severe episodes of nasal congestion, headaches, and post-natal drip.  There was no mention of the frequency of incapacitating episodes or additional symptoms.

The Veteran visited a private physician, J.T., in June 1984.  The examiner reported that chronic sinusitis changes were present in the frontal and maxillary sinuses, and that there was a fluid level in the right antrum.

An MRI of the brain, with attention to internal auditory canals, performed in November 2007, showed evidence of sinusitis involving portion of the frontal sinuses.

A medical certificate from examiner, R.T., dated in May 2008 indicated that the Veteran had a sinusitis condition which was confirmed by MRI.  He confirmed the current sinusitis condition, but he did not further explain any aggravation of the condition.

The Veteran was afforded a VA examination in December 2008 by examiner, A.M.  The Veteran claimed recurrent headaches and recurrent nasal stuffiness.  The Veteran also claimed occasional nasal, purulent and/or watery discharge.  The Veteran reported no non-incapacitating episodes or tenderness.  Physical examination showed mild congested turbinates.  The Veteran was diagnosed with mild allergic rhinitis and the sinus x-ray report showed normal study findings.  

The Veteran was afforded a VA examination in April 2011 by examiner, J.C.  The examination report reflects that the Veteran's chronic sinusitis had an initial date of onset of 1972.  The examiner noted that the Veteran had a history of non-incapacitating episodes three times a year with each lasting two to three days.  There was no history of incapacitating episodes.  The Veteran's current symptoms were headaches, sinus pain, and sinus tenderness.  The frequency of headaches was reported as several times per year, but less than monthly.  There were no reports of hospitalization or surgery, trauma, nasal obstruction.  Further, the examiner noted that there were no significant effects on usual occupation or usual daily activities.

A medical report, dated April 2011, also indicated that a private physician, R.T., had been evaluating the Veteran since September 2005.  In the report, titled Certification of Condition, the examiner noted that the Veteran had recurrent episodes of sinusitis at least twice a year.

In March 2015, the Veteran was prescribed antibiotics for his sinusitis and for the common cold.  

The objective findings on clinical examination show that the Veteran's service-connected sinusitis more nearly approximates the assigned 10 percent disability rating.  38 C.F.R. §§ 4.10, 4.97, Diagnostic Code 6512.  A higher rating was not met or approximated.  The Veteran never had a surgical procedure, which would possibly justify a 50 percent rating; and the Veteran never demonstrated three or more incapacitating episodes per year or more than six non-incapacitating episodes, which would justify a 30 percent rating.  The examiners also opined that there was no occupational impairment due to the sinusitis, so there was no impact on employability.

VA outpatient records, and the private ENT records throughout the rating period, as noted by the examiner, are consistent with the examination findings.  Thus, the Board finds that the Veteran's sinusitis has manifested at the 10 percent rate throughout the entire rating period.  38 C.F.R. §§ 4.10, 4.97, Diagnostic Code 6512.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.   Layno v. Brown, 6 Vet. App. 465 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.   However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).   


Extra-schedular Consideration

Finally, the Board finds that the Veteran's sinusitis does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's sinusitis is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not applicable.  Accordingly, the claim will not be referred for extra-schedular consideration.


ORDER

A disability rating higher than 10 percent for service-connected chronic sinusitis is denied. 

REMAND

The Veteran contends that the evidence of record warrants a grant of service connection for a low back disorder, as he was furnished treatment for a low back condition during service and subsequent thereto.

A pre-induction examination in August 1972 indicated no indicia of low back pathology.  Service medical records indicate that the Veteran first complained of low back pain in June 1973.  The Veteran also complained of recurrent low back pain in July 1973.  Inspection of the spine, at that time, showed the spine to be within normal limits; no neurological abnormality was present.  A diagnosis of chronic low back pain was made.  In August 1973, a musculoskeletal evaluation revealed a diagnosis of musculoskeletal pain, as minimal spasm of the low back was in evidence.  In April 1974, the Veteran was treated for lumbosacral muscle strain, reportedly secondary to carrying a heavy weight one week previously.  Further treatment was sought in July 1974, at which time moderate tenderness of the lumbar paraspinal muscles was apparent.  An orthopedic consultation in August 1974 revealed no objective clinical findings of low back pathology.  In August 1974, the Veteran was placed on physical profile for low back pain.  A consultation was made days later for persistent back pain since a fall the previous year.  The consultation indicated recurrent low back pain by history, as there were no x-rays for this condition.  The physical examination revealed full range of motion, without spasms or localized tenderness; ranges were in normal limits.  The Veteran's separation examination was performed in November 1974, at which time no indicia of low back pathology was detected.  The separation examination was also negative as to any complaints from the Veteran and there was no diagnosis from the medical examiner.  In December 1974, the Veteran reported that there were no changes in his medical condition as there were none in his pre-induction examination in August 1972.

Post service, at a VA examination, in May 1975, the Veteran complained of recurrent back pain.  An orthopedic examination revealed no clinical evidence of a back condition, namely musculoskeletal disease.

Private treatment records, dated in January 1980, revealed chronic back symptoms.
In 1988-1989, the Veteran was diagnosed with lumbar degenerative disc disease with small disc protrusions, as also confirmed in the December 2014 VA examination report.

In July 2002, the Veteran had a lumbar MRI, which revealed focal central disc protrusions at L4-L5 and L5-S1 levels.

In June 2008, the Veteran was afforded a lumbar magnetic resonance imaging report (MRI).  The exam confirmed that the Veteran had a multilevel degenerative disk disease (DDD) at lumbar spine with decreased disk space.  The MRI also referred to disk protrusions at L1-L2, L2-L3, L3-L4, L4-L5 and L5-S1 levels.  Osteophytes involving apophyseal joints were found at multilevels from L1 to S1.  

In August 2008, a private treatment medical certification record confirmed the findings of that of the June 2008 examiner.  

At a VA examination, in December 2014, the examiner diagnosed the Veteran with lumbar degenerative disc disease with small disc protrusion.  The examiner noted that, at the time of the examination, the Veteran had no functional loss, flare-ups, guarding, muscle atrophy, signs of radiculopathy, or ankylosis.  The Veteran had muscle spasms, not resulting in abnormal gait or spinal contour, and IVDS.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that while there was evidence of complaints of low back pain in the Veteran's STRs; he again complained of low back pain in 1980, six years after being released from service, as indicated in his claims file.  The examiner also stated that there was no evidence in the Veteran's military or private medical records that he complained of or received treatment for his low back condition "at least within five years" after being released from active service, meaning that the low back condition diagnosed while in service was acute and transitory in nature and which improved with proper treatment.

Following the certification of the Veteran's NOD, the Veteran provided additional medical records.  In a July 2015 record, a private examiner, D.B., reported that the Veteran complained of persistent low back pain post an injury one month ago.  In a March 2016 record, a private examiner, R.D., reported that the Veteran had thoracolumbar levoscoliosis and degenerative changes.  In a May 2016 record, a private examiner, C.B., reported that the Veteran had lumbar spine levoscoliosis and degenerative disc disease changes that were seen at multiple mid thoracic spine levels as well as L5-S1.  

The Board observes that although no back disorder was diagnosed on VA examination in May 1975, the Veteran did present with complaints of recurrent back pain which was "at least within five years" after being released from active service.  Thus, the Board finds that an addendum opinion is necessary prior to an adjudication of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the December 2014 VA examination report regarding the nature and etiology of the Veteran's low back disorder with myositis.  The file must be provided to and reviewed by the examiner.  The examiner is requested to provide an opinion as to the following question:

Is it at least as likely as not (50 percent or greater probability) that any degenerative joint disease (arthritis) and/or degenerative disc disease of the Veteran's lumbar spine is etiologically related to symptomatology noted in service and post-service complaints of recurrent back pain on VA examination in May 1975?  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


